DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 5-17-2021, is acknowledged.  Claim 1 has been amended.  Claim 9 has been canceled.  New claims 37-48 have been added.
Claims 1, 7, 8, 10-14, and 37-48 are under consideration.
Rejections/Objections Withdrawn of Moot
The objection to claim 9 because it depends from a rejected claim, is moot in light of the cancelation of the claim.
The rejection of claims 1, 7, and 8 under 35 U.S.C. 103 as being unpatentable over Daniels (U.S. Pub. No: 2013/0273096 A1 (October 17, 2013)), is withdrawn in light of the claim amendment.
The objection to claims 10-14 because they depend from a rejected claim, is withdrawn.
Conclusion
Claims 1, 7, 8, 10-14, and 37-48 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 11, 2021